Citation Nr: 0721034	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The Board notes that the veteran's original claim for 
entitlement to service connection for PTSD was initially 
filed in January 2004.  The RO sent a letter in March 2004, 
(prior to the grant of service connection) which adequately 
informed the veteran of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The letter also essentially told the veteran to submit any 
information or evidence in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  

In a September 2004 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 50 percent, 
effective January 26, 2004.  In January 2005, the veteran 
submitted a notice of disagreement, claiming his PTSD 
warranted a rating of 75 percent.  

However, at no point in time during the pendency of the 
veteran's appeal, was the veteran provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for a higher rating.  Additionally, 
the veteran was never provided with the notice of the type of 
evidence necessary to assign an effective date in the event 
that a higher rating is assigned.  Therefore the requirements 
of the VCAA were not met in this case.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	Pertaining to the claim for a higher 
rating for PTSD, the AMC should provide 
the veteran with proper VCAA notice of 
the information and evidence necessary 
to substantiate his claim, including; 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, what evidence will be retrieved 
by the VA, and inform the veteran that 
he should provide any evidence in his 
possession that pertains to the claim.  
See, Quartiuccio v. Princpi, 16 Vet. 
App. 183 (2002); 38 U.S.C.A. §§ 5102, 
5013 and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Notice of the type of 
evidence necessary to assign an 
effective date should the claim be 
granted must also be provided.  See, 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the June 2005 statement of the case.  
The veteran should be given an 
opportunity to respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



